Citation Nr: 9923994	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from February 1997 to April 
1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the RO.  The 
veteran's notice of disagreement was received in January 
1998.  A statement of the case was mailed to the veteran in 
January 1998.  The veteran's substantive appeal was received 
in February 1998.  



FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have 
bilateral knee disability prior to her entry into active 
duty.  

2.  The veteran's bilateral knee disability, currently 
diagnosed as bilateral patellofemoral syndrome, was likely 
incurred during service.  



CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence that a bilateral knee 
disability existed prior to service does not exist, and the 
presumption of soundness with regard to that disability is 
not rebutted.  38 U.S.C.A. § 1111 (West 1991).  

2.  Entitlement to service connection for bilateral knee 
disability, currently diagnosed as bilateral patellofemoral 
syndrome, is warranted as this disability was incurred 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1998)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that she has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

In correspondence of record and in testimony at a May 1998 
personal hearing before a hearing officer at the RO, the 
veteran contended that she did not have any bilateral knee 
disability prior to service.  She maintained that she 
incurred bilateral knee disability during the rigors of basic 
training.  However, since the veteran has not been shown to 
be capable of making medical conclusions, her statements 
regarding causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Rather, her 
statements must be supported by the medical record.  As such, 
the Board will review the medical evidence in order to 
determine if the veteran's contentions, as supported by the 
lay evidence of record, are meritorious.  

The service medical records revealed that the veteran's lower 
extremities upon entrance were normal.  It is significant to 
note that the veteran reported having prior medical problems 
with regard to disabilities unrelated to her knees.  These 
medical problems were noted and documented by the examiner.  
However, as noted, no knee disability was reported or found 
upon physical examination.  

In March 1997, the veteran reported bilateral anterior knee 
pain.  The examiner attributed these complaints to poor 
conditioning and noted that the veteran had no prior history 
of knee pain.  X-ray studies were normal.  Thereafter, she 
was provided conservative treatment and continued to complain 
of knee pain upon physical activity.  In a subsequent March 
1997 Medical Board report, it was noted that the veteran 
reported having a one and 1/2 week history of bilateral knee 
pain.  There was no history of trauma.  Since entrance 
examination, she had experienced one episode of knee locking.  
There was no evidence of swelling or instability.  It was 
noted that the veteran was not active prior to her entry into 
service.  It was noted that although the veteran's knee pain 
was conservatively treated, it did not respond.  The 
impression was that of bilateral anterior knee pain which 
progressed with any activity secondary to poor conditioning 
prior to basic training.  Thereafter, it was determined that 
the veteran's bilateral knee pain existed prior to entry, was 
not aggravated during service, and disqualified her from 
further service as she did not meet Air Force standards.  

Shortly after her discharge from service, the veteran filed 
her claim for service connection for bilateral knee 
disability.  The post-service medical records revealed that 
the veteran was provided a VA examination in August 1997.  At 
that time, she reported that she developed bilateral pain 
behind her kneecaps during basic training and had thereafter 
continued to experience bilateral knee pain.  Physical 
examination resulted in a diagnosis of bilateral 
patellofemoral syndrome.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In addition, the law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111.  

A review of the medical evidence of record establishes that 
the veteran did not have bilateral knee abnormality upon her 
entrance into service.  Her entrance examination showed 
normal findings.  Since the veteran did not have functional 
impairment or any disability of the knees upon entry into 
service, there is no clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  

The Board notes that an inservice Medical Board found that 
the veteran's bilateral knee disability preexisted service 
and was not aggravated therein.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
"Court"), in Miller v. West, 11 Vet. App. 345 (1998), 
considered a Medical Board report which had determined that 
the claimant had a medical disability which preexisted his 
service entrance.  In the Miller case, the Court found that 
"those reports are not supported by any contemporaneous 
clinical evidence or recorded history in this record.  A bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness [under 38 U.S.C. § 1111 
and 38 C.F.R. § 3.304(b)]."  

However, in the recent case of Gahman v. West, No. 96-1303 
(U.S. Vet. App. June 4, 1999), the Court determined that 
there was clear and unmistakable evidence to overcome the 
presumption of soundness, as the appellant's service medical 
records and the findings of an inservice Board of Medical 
Survey clearly and unmistakably demonstrated that the 
appellant's condition preexisted and was not aggravated by 
military service.  In reaching this conclusion, the Court 
notes that the military physicians and the Board of Medical 
Survey based their conclusions exclusively on medical history 
provided by the appellant, and there was no indication that 
the appellant's medical records pertaining to his preservice 
medical problems were ever reviewed.  It was noted that while 
the Court had previously held in Miller, that a "bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness," it also had likewise 
held that an appellant cannot transform bare transcriptions 
of lay history unenhanced by any medical comment into 
competent medical evidence for the purposes of submitting a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In distinguishing Miller on a factual basis, the 
Court found that, in the Gahman case, there was a factual 
predicate for the Board of Medical Survey's conclusion, i.e., 
the appellant's own history filtered through the medical 
expertise of the Board of Medical Survey.  Moreover, contrary 
to the facts in LeShore, this history was enhanced by the 
medical experts who opined that his current condition 
preexisted service.  The Board of Medical Survey did not 
merely transcribe the statements of the appellant but rather 
supplemented his statements with their own findings and 
comments.  

The Board finds that the Miller case, rather than the Gahman 
case, directly applies to the veteran's claim as the facts 
are similar.  In the veteran's case, the only evidence 
showing that the veteran had bilateral knee disability prior 
to service consists of the inservice Medical Board finding 
that the veteran's bilateral knee disability existed prior to 
her entrance onto active duty.  The veteran herself 
specifically did not report a prior history of bilateral knee 
disability.  There are no preservice medical records.  The 
conclusion of the inservice Medical Board is insufficient to 
establish that the veteran had a bilateral knee disability 
prior to service because there is no contemporaneous clinical 
evidence or recorded history supporting that conclusion at 
that time.  

In light of the lack of any disability upon entrance and in 
light of the Miller case, as discussed at length hereinabove, 
the Board finds that the veteran did not clearly and 
unmistakably have a bilateral knee disability prior to her 
entry into active duty.  Thus, the Board concludes that clear 
and unmistakable evidence that a bilateral knee disability 
existed prior to service does not exist, and the presumption 
of soundness with regard to that disability is not rebutted.  
38 U.S.C.A. § 1111 (West 1991).  

As previously set forth, the veteran was treated for and 
diagnosed as having bilateral knee disability during service.  
The post-service medical evidence shows that the veteran 
currently has bilateral knee disability diagnosed as 
bilateral patellofemoral syndrome.  The medical evidence 
shows that the veteran's current disability originated during 
service because continuity of symptomatology is demonstrated 
in the record.  

In light of the foregoing, this medical evidence, the Board 
finds that bilateral knee disability, currently diagnosed as 
bilateral patellofemoral syndrome, was incurred during 
service, and both chronicity and continuity of that 
disability has been established by the weight of the medical 
evidence of record.  Under the circumstances, the Board 
concludes that bilateral knee disability, currently diagnosed 
as bilateral patellofemoral syndrome, is warranted as this 
disability was incurred during service.  38 U.S.C.A.. §§ 
1110, 5107(b); 38 C.F.R. § 3.303.



ORDER

Service connection for bilateral knee disability, currently 
diagnosed as bilateral patellofemoral syndrome, is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

